Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 17 October 1824
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 17 Octber. 1824—
				
				Since my return home my Dear George Charles I have been so much engaged it has been almost impossible for me to write more especially as I have been even more sick than ever and even my intellect seems to suffer from these constant attacks—Genl La Fayette has passed through our City and like all Meteoric lights has illumed our horizon for a few days and I fear darkened many of the pockets of our enthusiastic Militia who could ill afford the Uniforms they wore on the occasion—We had the honour of his company here in a plain quiet way as my Genius would not be roused to make any extraordinary effort on the a present visit and indeed every thing of the kind is becoming “flat Stale and unprofitable” as the minds of man seem to have exhausted every novelty even in the line of Eating and drinking from Turtle Soup to bread and Cheese presented lately by the Mayor of George Town by way of agreeable variety to the Nation’s Guest which however did not prove so agreeable to the furnishing Corps who had the honour of escorting him on the happy occasion—Genl Coxe it has been understood for some time is a person of infinite discretion who it is said very well comprehends arranging matters for his own advantage as the late transactions in the Bank of Columbia can prove Until that time he was thought simple and innofensive how he stands now the poor Widows who have lost their all can testify—While speaking thus of the father I am delighted to mention the Son in terms of highest praise who silently and secretly refunded property to a large amount which the old Gentleman had made over to him with a view to secure to him an ample fortune—Notwithstanding the vulgar abuse and base injustice of the Presidential Electioneering cabals we go on very quietly and dare meet any investigation—As long as this is the case and I trust it will ever be so I shall continue to meet the publick eye with ease and indifference. As the time draws near for the decision of so important a measure to the Nation at large the Gall which has been so long rankling will become more and more bitter and the trial more & more insupportable but the God who never fails us in our hour of need will not desert us in this trial and on him we will put our whole trust for he has assured us that when we call on him in the sincerity of our hearts he will not see us oppressed—John received  a Letter from you yesterday. He says you complain of being dull. I fear my epistle will not add to your gaiété but it is the best I can write and perhaps better than none at all—your father followed the show yesterday to Alexandria where he dined with the Corporation—Johnson left us also to return to Rockville he looks remarkably well is in very good spirits and I think his love fit seems to have roused his energies rather than to have depressed him. It is singular and yet not at all surprizing that he should have falled into the hands of two confirmed Coquets. Modest and timid Men are however generally their mark because they are surprized into affection by any particular marks of attention from the mere habit of degrading their own merits—Your Mother
				
					L C A—
				
				
			